



TELIGENT, INC.
FORM OF AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENTS ISSUED UNDER THE 2009
EQUITY INCENTIVE PLAN


This Amendment, effective as of the date set forth below, amends the terms of
each of your restricted stock unit (“RSU”) agreements outstanding on the date
hereof (the “Agreements”) issued by Teligent, Inc. (the “Company”) to you under
its 2009 Equity Incentive Plan (the “Plan”). All capitalized terms used in this
Amendment without definition or reference have the meanings set forth in the
Agreements or in the Plan.
WHEREAS, the Company desires to amend the Agreements to provide for acceleration
of vesting under certain conditions in connection with a Change in Control
Acceleration Transaction (as defined below).
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, in accordance with the provisions of the Plan,
the Agreements are hereby amended as follows:
1.    Vesting. The Agreements are hereby amended by adding the following section
to the end of each Agreement.
“Acceleration upon Change of Control Acceleration Transaction. Notwithstanding
the foregoing, in the event of a Change of Control Acceleration Transaction,
this grant shall become fully vested and the recipient shall be entitled to
receive such number of shares of Common Stock as are subject to this Agreement,
unless this Agreement has been terminated pursuant to its terms or the terms of
the Plan.
“Change of Control Acceleration Transaction” means the occurrence of any of the
following events:
i.
Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”)) becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by the
Company or its Affiliates or by any employee benefit plan of the Company)
pursuant to a transaction or a series of related transactions which the Board of
Directors does not approve; or

ii.
Merger/Sale of Assets. (A) A merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
shareholder approval; or

iii.
Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of May 25, 2016, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual






--------------------------------------------------------------------------------





whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company);
provided, that if any payment or benefit payable hereunder upon or following a
Change of Control would be required to comply with the limitations of Section
409A(a)(2)(A)(v) of the Code in order to avoid an additional tax under Section
409A of the Code, such payment or benefit shall be made only if such Change in
Control constitutes a change in ownership or control of the Company, or a change
in ownership of the Company’s assets in accordance with Section 409A of the
Code.”
2.    Agreement. To the extent not expressly amended hereby, the Agreement
remains in full force and effect.
This Amendment is made and effective as of _________, 2017 (the “Effective
Date”).
IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
Effective Date first indicated above.


 
 
 
 
TELIGENT, INC.
 
 
 
By:
 
 
 
 
 
Title:
 
 
 
 
RECIPIENT
 
 
 
 



 







